Title: To Thomas Jefferson from George Jefferson, 26 March 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond March 26th. 1798.
          
          Capt. Potter with the nail rods Molasses and seeds did not arrive here until the day before yesterday.I have this day sent up the seeds by a Waggon, & two Tons of the nail rod by a boat; the balance, and the Molasses, I expect to send tomorrow.
          I have been endeavouring agreeably to your request to procure business for Mr. Lewis—but have not yet heard of any place; if I should, I will give you the earliest information of it. I fear though that I shall find it difficult, as there are generally many more applicants for places, than there are places to be filled. my fear however of being unsuccessful, shall not cause me to relax in my endeavours to oblige one, the serving of whom will ever be one of the most agreeable employments of
          His Mt. grateful & Very Obt. servt.
          
            Geo. Jefferson
          
          
            We have paid J. Harris for your note to Mrs. Wood £33—
          
        